 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   VOICE OF SAN DIEGO,                                Case No.: 20-cv-990 JLS (NLS)
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13   v.                                                 MOTION FOR DISMISSAL
                                                        WITH PREJUDICE
14   FEDERAL COMMUNICATIONS
     COMMISSION; FEDERAL AVIATION
15                                                      (ECF No. 26)
     ADMINISTRATION; and U.S.
16   DEPARTMENT OF
     TRANSPORTATION,
17
                                    Defendants.
18
19
20         Presently before the Court is the Parties’ Joint Motion for Dismissal with Prejudice
21   (ECF No. 26). Good cause appearing, the Court GRANTS the Joint Motion. As stipulated
22   by the Parties, the Court DISMISSES WITH PREJUDICE the case in its entirety. Other
23   than as specified in the settlement agreement, each Party shall bear its own costs and
24   ///
25   ///
26   ///
27   ///
28   ///

                                                    1
                                                                                20-cv-990 JLS (NLS)
 1   attorney’s fees. This Court will retain jurisdiction to enforce the Parties’ settlement
 2   agreement. The Clerk of the Court shall close the file.
 3         IT IS SO ORDERED.
 4   Dated: June 23, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                            20-cv-990 JLS (NLS)
